Title: From George Washington to Henry Laurens, 18 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Head Qrs [Valley Forge] ½ after 11 A. M. June 18th 1778
                    
                    I have the pleasure to inform Congress, that I was this minute advised by Mr Roberts that the Enemy evacuated the City early this morning. He was down at the Middle ferry on this side, where he received the intelligence from a number of the Citizens, who were on the opposite shore. They told him, that about Three Thousand of the Troops had embarked on board Transports. The destruction of the Bridge prevented him crossing. I expect every moment Official accounts on the subject. I have put Six Brigades in motion, and the rest of the Army are preparing to follow with all possible dispatch. We shall proceed towards Jersey & govern ourselves according to circumstances. As yet I am not fully ascertained of the Enemy’s destination, nor are there wanting a variety of Opinions as to the route they will pursue, whether it will be by Land or Sea, admitting it to be New York. Some think it probable in such case, that the part of their Army, which crossed the  Delaware, will march down the Jersey shore some distance and then embark. There is other intelligence corroborating Mr Roberts’s, but none Official is yet come. I have the Honor to be with great respect & esteem Sir yr Most Obedt servant
                    
                        Go: Washington
                    
                    
                        P.S. A Letter from Capn McClean dated in Philadelphia, this minute came to hand confirming the evacuation.
                    
                